t c summary opinion united_states tax_court marie-francine t grow petitioner v commissioner of internal revenue respondent docket no 2913-02s filed date marie-francine t grow pro_se lorianne d masano for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency and an accuracy-related_penalty under sec_6662 in petitioner’s federal_income_tax of dollar_figure and dollar_figure respectively the issues are whether petitioner is entitled to deductions on schedule c profit or loss from business for expenses of dollar_figure whether income shown on the schedule c is understated by dollar_figure whether petitioner is liable for the accuracy-related_penalty under sec_6662 and whether petitioner is entitled to relief as an innocent spouse under sec_6015 petitioner resided in lady lake florida at the time the petition was filed background the facts may be summarized as follows petitioner was divorced in date for the taxable_year petitioner and her former husband filed a joint federal_income_tax return on schedule c of that return they reported income of dollar_figure and deductions of dollar_figure from a photography equipment rental business the deductions claimed consisted of car and truck expenses depreciation legal and professional services office expense supplies utilities computer upgrade telephone work tools postage travel_expenses dollar_figure big_number big_number big_number big_number as we understand the business consisted of renting photographic and audiovisual equipment primarily for conventions this aspect of the schedule c business concerned the activities of petitioner’s former husband the former husband was employed by multi-media unlimited which apparently was a similar_business and high definition digital the nature of which is not defined in the record the former husband owned a jeep automobile that he used in his employment for commuting and in his schedule c activity at trial petitioner could not produce any record or log as to his use of the jeep the schedule c also included a second business described as public data research this activity was conducted by petitioner petitioner performed one research project in this activity during and was not paid for that project the federal_income_tax return was prepared by a certified_public_accountant using copies and summaries of records compiled by petitioner respondent disallowed the schedule c deductions for failure to substantiate and increased the schedule c income based on income of the former husband reported by third parties on forms 1099-misc miscellaneous income petitioner’s former husband did not file a petition with this court and although notified of petitioner’s claim for relief from liability as an innocent spouse he did not seek to intervene in these proceedings when petitioner and her former husband divorced the records pertaining to the schedule c activities remained with the former husband petitioner attempted unsuccessfully to obtain those records the revenue_agent who conducted the audit determined that petitioner was entitled to relief as an innocent spouse under sec_6015 that determination was overruled on review the reviewer decided that she had knowledge of the understatement and had not established any hardship the appeals officer adopted that recommendation discussion schedule c deductions sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business sec_274 however provides that no deduction is allowed for certain expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement inter alia the time and place of the travel and the business_purpose of an expense the deductions that fall within sec_274 include travel_expenses sec_274 and deductions with respect to any listed_property as defined in sec_280f sec_274 included within the ambit of listed_property are passenger automobiles and computer_or_peripheral_equipment sec_280f there is an exception for computers and peripheral equipment used exclusively at a regular business establishment a portion of a dwelling may be treated as a regular business establishment if it meets the requirement of sec_280a under the latter provision the portion of the dwelling must be used exclusively on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a similarly sec_280a prohibits any deduction with respect to the use of a dwelling_unit which is used by the taxpayer as a residence this is the same exception that is contained in sec_280a petitioner’s former husband has possession of the business records and petitioner was not successful in getting the records from him accordingly she presented no evidence concerning the deduction claimed for travel_expenses therefore no deduction is allowable furthermore as we understand the computers and computer equipment involved here were used in petitioner’s dwelling and there is no evidence in the record that any part of the dwelling was used exclusively for business respondent’s disallowance of these deductions is sustained similarly deductions for expenses related to the dwelling are not allowable there is no evidence pertaining to the remaining deductions and the deductions claimed with regard to these items cannot be allowed unreported income respondent’s determination of additional schedule c income of dollar_figure is based on third-party information submitted on forms 1099-misc petitioner does not dispute that her former husband may have received the income reported we sustain respondent’s determination with respect to this issue penalty under sec_6662 relevant here sec_6662 imposes a penalty in the amount of percent of the underpayment due inter alia to negligence or to a substantial_understatement of tax neither in the notice_of_deficiency nor at trial did respondent specify which ground applied here we do not find that the negligence_penalty is appropriate here with regard to this petitioner and therefore we focus on whether there was a substantial_understatement a substantial_understatement is defined inter alia as an understatement_of_tax that exceeds percent of the tax required to be shown on the return sec_6662 the understatement here exceeds percent of the tax required to be shown on the return see sec_6662 petitioner has not shown that any of the circumstances contained in sec_6662 apply innocent spouse relief a requesting spouse may elect relief from joint_and_several_liability under sec_6015 there are three types of relief available sec_6015 provides full relief from joint_and_several_liability sec_6015 provides separate tax_liability available to divorced or separated taxpayers and sec_6015 provides equitable relief from joint_and_several_liability in certain circumstances if sec_6015 and c are unavailable for our purposes here we are willing to assume that petitioner is not eligible for relief under either sec_6015 or c we then turn to sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability to prevail petitioner must show that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion 118_tc_106 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 as directed by sec_6015 respondent prescribed procedures to use in determining whether the requesting spouse qualifies for relief under sec_6015 those procedures are found in revproc_2000_15 2000_1_cb_447 the revenue_procedure includes a partial list of the positive and negative factors to be considered including whether the requesting spouse is divorced whether the requesting spouse would suffer undue economic hardship whether the requesting spouse had no reason to know of the items giving rise to the deficiency and whether the requesting spouse significantly benefited from the items giving rise to the deficiency see revproc_2000_15 sec_4 and c b pincite we are at a loss to explain respondent’s comment that petitioner has not shown undue economic hardship in a statement of disagreement as to respondent’s denial of innocent spouse relief petitioner stated that she suffered from fibromyalgia and could not work she had to live at a friend’s house because she could not afford her own home her former husband is not paying alimony as required by the divorce decree and she did not make ends meet this statement has not been questioned by respondent it seems that respondent was exclusively focused on whether she knew or had reason to know of the items that gave rise to the deficiency but even if we assume that she did no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factor sec_2 revproc_2000_15 sec_3 2000_1_cb_447 is applicable for any liability for tax arising on or before date that was unpaid on that date will be considered and weighed appropriately revproc_2000_ sec_4 c b pincite finally we would be hard pressed to find that petitioner derived a significant benefit from the items that gave rise to the deficiency the loss from the schedule c was used to offset the former husband’s income and not petitioner’s income in sum we find that all factors considered support the conclusion that petitioner is entitled to relief under sec_6015 and that respondent’s denial of relief was an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
